Court of Appeals
                                 First District of Texas
                                        BILL OF COSTS

                                          No. 01-13-00921-CV

                             In Re Commitment of Dennis Ray Stuteville

      NO. 12-12-13060 CV IN THE 435TH DISTRICT COURT OF MONTGOMERY COUNTY


TYPE OF FEE            CHARGES                 PAID/DUE               STATUS                 PAID BY
   MT FEE                 $10.00              08/14/2014             NOT PAID                   ANT
E-TXGOV FEE               $5.00               11/15/2013             NOT PAID                   ANT
E-TXGOV FEE               $5.00               11/15/2013              E-PAID                    ANT
   MT FEE                 $10.00              11/15/2013             NOT PAID                   ANT
E-TXGOV FEE               $5.00               11/08/2013              E-PAID                    APE
CLK RECORD               $739.00              10/30/2013             UNKNOWN                    ANT
RPT RECORD              $2,042.25             10/30/2013               PAID                     STA
 TRANSFER                $175.00              09/20/2013             UNKNOWN                    ANT
  The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                    $2,991.25.
                   Court costs in this case have been taxed in this Court’s judgment

         I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
certify that this is a true statement of the costs of appeal in this case.

                                                         IN TESTIMONY WHEREOF, witness my
                                                         hand and the seal of the Court of Appeals for the
                                                         First District of Texas, this November 13, 2015.